            Case 7:20-cr-00365-PMH Document 21 Filed 02/11/21 Page 1 of 1

EPSTEIN & WEIL LLC
ATTORNEYS AT LAW                                                                       (212) 732-4888
225 Broadway                                Application granted. Mr. Epstein may makeLhis
                                                                                       LOYD EPSTEIN
New York, NY 10007                          anticipated motion under seal.          JUDITH H. WEIL
                                            The Clerk of the Court is respectfully directed to
                                            terminate the motion sequence pending at Doc. 20.

                                            SO ORDERED.      February 9, 2021

  Via ECF                                   _______________________
                                             ________________
  Hon. Philip M. Halpern                    Philip
                                             hilip M
                                                   M. Halpern
  United States District Judge              United States District Judge
  500 Pearl Street
                                            Dated: New York, New York
  New York, NY 10007                               February 11, 2021

                                         Re: United States v. Terry Duncan
                                             Dkt. No. 20-cr-365 (PHM)

  Dear Judge Halpern:

        I represent Terry Duncan in the referenced matter. I request permission to file a certain
  motion under seal, as it relates to confidential health information of an interested party.

         Please feel free to have your Chambers contact me at 917.270.6542 if you have any
  questions.

                                                             Sincerely,


                                                             Lloyd Epstein

  LE:pc
  Enc.

  cc.     Terry Duncan (Via Regular Mail)
          AUSA Jeffrey Coffman (Via ECF)
